United States Department of Transportation - Office of Inspector General

Memorandum of Activity

 

 

 

Case Number: Reporting Office: Type of Activity:
118A0170900 JRI-9 San Francisco Interview

Date of Activity: Date Report Drafted: Location of Activity:
11/13/2019 11/17/2019 Telephonic
Subject of Activity: Activity Conducted By (Name(s)): Signature:

BRATH, WILLIAM F. Reggie Lee RL

 

On November 13, 2019, Dr. William Brath (Dr. Brath), ExpressCare Medical Clinic, was telephonically interviewed
by SA Reggie Lee, USDOT-OIG. Also present were Assistant U.S. Attorneys Ajay Krishnamurthy and David
Ward. After the agent identified himself and apprised Dr. Brath of the purpose of the interview, he provided the
following information:

The Federal Aviation Administration (FAA)'s Human Intervention Motivation Study (HIMS) program is designed for
pilots suffering from alcohol or drug abuse. Once the pilot enters the program, they undergo treatment for 28
days. Upon successfully completing the program, they're evaluated by a psychiatrist wno makes
recommendations to the FAA. The FAA reviews the file and makes the final decision to issue a Special Issuance
(SI) medical certificate. Thereafter, the pilots must be seen by an Aviation Medical Examiner (AME) every six
months for the next three to five years.

Gregory Chrisman completed the HIMS program and began receiving FAA medical certification from Dr. Brath.
Dr. Brath stressed that he was strictly Chrisman's AME. During Chrisman's psychiatric evaluation (around 2008),
there was a mention of a post-traumatic stress disorder (PTSD) diagnosis however the two doctors felt Chrisman
did not suffer from it.

In December 2018, during Chrisman's FAA medical examination, he told Dr. Brath he was having issues with the
Veterans Affairs (VA). Dr. Brath told Chrisman to send him the information and he'd review it. During the
examination, Chrisman checked yes to questions 18.m. mental disorders of any sort; depression, anxiety, etc. and
18.y. medical disability benefits. Chrisman said he was correcting records and that he would send a letter to the
FAA. Dr. Brath did not inquire about it further because he thought it was old stuff and Chrisman said he was going
to contact the FAA. After the examination, Dr. Brath issued Chrisman's medical certificate.

Dr. Brath learned about the VA disability rating a few weeks later when Chrisman sent the paperwork. Chrisman
asked Dr. Brath to write a letter saying that Dr. Brath had instructed Chrisman to check the boxes no. The letter
was addressed to whom it many concern and Dr. Brath had no idea who it was going to. Dr. Brath wasn't going to
write what Chrisman wanted. He wrote the letter and sent it to Chrisman, he does not know what happened with
the letter.

Dr. Brath knows Dr. Alex Wolbrink (Dr. Wolbrink), Aeromedical Advisors through medical conferences. Dr. Brath
did not speak to Dr. Wolbrink about Chrisman.

The FAA reviewed whatever Chrisman sent and ultimately cleared Chrisman to continue flying. Dr. Brath believed
Chrisman should check yes to both questions. Dr. Brath was not contacted by Chrisman's attorney.

There was no other discussion with Chrisman about this matter.

 

This report is the property of the Office of Inspector General, and is For Official Use Only. It contains sensitive law enforcement information, the use and
dissemination of which is subject to the Privacy Act, 5 U.S.C. § 552a. This information may not be copied or disseminated without the written permission of
the OIG, which will be granted only in accordance with the Privacy Act and the Freedom of Information Act, 5 U.S.C. § 552. Any unauthorized or unofficial

use or dissemination of this information will be penalized.

 

 

 

Page 1 of 2 Office of Inspector General - Investigations
U.S. Department of Transportation

USGJC004671
Case 3:18-cr-00390-VC Document 95-2 Filed 09/15/20 Page 2 of 2
Reviewed By (Initials): LG Date: 11/18/2019

 

 

This report is the property of the Office of Inspector General, and is For Official Use Only. It contains sensitive law enforcement information, the use and
dissemination of which is subject to the Privacy Act, 5 U.S.C. § 552a. This information may not be copied or disseminated without the written permission of
the OIG, which will be granted only in accordance with the Privacy Act and the Freedom of Information Act, 5 U.S.C. § 552. Any unauthorized or unofficial

use or dissemination of this information will be penalized.

 

Page 2 of 2 Office of Inspector General - Investigations
U.S. Department of Transportation

USGJC004672

 
